UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1032


LOLITO DE LA CRUZ BANANO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 14, 2018                                        Decided: August 16, 2018


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Lolito De La Cruz Banano, Petitioner Pro Se. James A. Hurley, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lolito De La Cruz Banano, a native and citizen of the Philippines, petitions for

review of an order of the Board of Immigration Appeals (Board) denying as untimely his

motion to reopen. We have reviewed the administrative record and the Board’s order and

find no abuse of discretion. See 8 C.F.R. § 1003.2(a), (c)(2) (2018). We therefore deny

the petition for review in part for the reasons stated by the Board, see In re De la Cruz

Banano (B.I.A. Dec. 13, 2017), and deny as moot De La Cruz Banano’s motion for stay

of removal pending appeal.

       We lack jurisdiction to review the Board’s refusal to exercise its sua sponte

authority to reopen and, therefore, dismiss this portion of the petition for review. See

Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d
397, 400-01 (4th Cir. 2009) (collecting cases). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                            PETITION DENIED IN PART
                                                              AND DISMISSED IN PART




                                            2